
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


Exhibit 10.2    Promissory Note with a principal amount of $40 million.

PROMISSORY NOTE

--------------------------------------------------------------------------------

DEFINED TERMS Execution Date:   City and State of Signing: January 16, 2003  
Chicago, Illinois

--------------------------------------------------------------------------------

Loan Amount:   Interest Rate: $40,000,000.00   5.43% per annum

--------------------------------------------------------------------------------

Borrower:    GLR—MEDICAL PROPERTIES ONE, LLC, a Delaware limited liability
company

--------------------------------------------------------------------------------

Borrower's Address:   c/o Great Lakes REIT
823 Commerce Drive, Suite 300
Oak Brook, Illinois 60523

--------------------------------------------------------------------------------

Holder:        METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION

--------------------------------------------------------------------------------

    Holder's Address:        Metropolitan Life Insurance Company     10 Park
Avenue         Morristown, New Jersey 07960     Attention:   Senior
Vice-President,         Real Estate Investments

And
 
 
Metropolitan Life Insurance Company
2001 Spring Road, Suite 400
Oak Brook, IL 60523     Attention:   Director         Mortgage Portfolio
Services

--------------------------------------------------------------------------------

Maturity Date: February 1, 2013   Advance Date: The date funds are disbursed to
Borrower.

--------------------------------------------------------------------------------

Interest Only Period: The period from the Advance Date and ending on the last
day of the month in which the Advance Date occurs.   Principal and Interest
Installment Date: The first day of the second calendar month following the
Advance Date, and the first day of each calendar month thereafter.

--------------------------------------------------------------------------------

Monthly Installment: Equal monthly installments of principal and interest at the
Interest Rate each in the amount of $225,361.96

The Monthly Installment is based upon an amortization period of 30 years.  
Permitted Prepayment Period: During the 180 day period prior to the Maturity
Date, Borrower may prepay the Loan without a Prepayment Fee on 30 days prior
written notice. In addition, commencing on the first day of the 61st month
following the Advance Date, Borrower may prepay the Loan with a Prepayment Fee
on 30 days prior written notice.

--------------------------------------------------------------------------------

Liable Parties:        GREAT LAKES REIT L.P., a Delaware limited partnership
Addresses of Liable Parties:
 
823 Commerce Drive, Suite 300
Oak Brook, Illinois 60523

--------------------------------------------------------------------------------

Late Charge: An amount equal to four cents ($.04) for each dollar that is
overdue.     Default Rate: An annual rate equal to the Interest Rate plus four
percent (4%).    

--------------------------------------------------------------------------------

Note: This Promissory Note. Mortgage: Mortgage, Security Agreement, and Fixture
Filing dated as of the Execution Date granted by Borrower to Holder. Loan
Documents: This Note, the Mortgage and any other documents related to this Note
and/or the Mortgage and all renewals, amendments, modifications, restatements
and extensions of these documents. Guaranty: Guaranty dated as of the Execution
Date and executed by Liable Parties. Indemnity Agreement: Unsecured Indemnity
Agreement dated as of the Execution Date and executed by Borrower and Liable
Parties in favor of Holder. The Indemnity Agreement and Guaranty are not Loan
Documents and shall survive repayment of the Loan or other termination of the
Loan Documents.

--------------------------------------------------------------------------------

52

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder, at
Holder's Address or such other place as Holder may from time to time designate,
the Loan Amount with interest payable in the manner described below, in money of
the United States of America that at the time of payment shall be legal tender
for payment of all obligations.

        Capitalized terms which are not defined in this Note shall have the
meanings set forth in the Mortgage.

        1.    Payment of Principal and Interest. Principal and interest under
this Note shall be payable as follows:

        (a)  Interest on the funded portion of the Loan Amount shall accrue from
the Advance Date at the Interest Rate and shall be paid on the first day of the
first calendar month following the Advance Date;

        (b)  Commencing on the Principal and Interest Installment Date and on
the first day of each calendar month thereafter, to and including the first day
of the calendar month immediately preceding the Maturity Date, Borrower shall
pay the Monthly Installment; and

        (c)  On the Maturity Date, a final payment in the aggregate amount of
the unpaid principal sum evidenced by this Note, all accrued and unpaid
interest, and all other sums evidenced by this Note or secured by the Mortgage
and/or any other Loan Documents as well as any future advances under the
Mortgage that may be made to or on behalf of Borrower by Holder following the
Advance Date (collectively, the "Secured Indebtedness"), shall become
immediately payable in full.

        Borrower acknowledges and agrees that a substantial portion of the
original Loan Amount shall be outstanding and due on the Maturity Date.

        Interest shall be calculated on the basis of a thirty (30) day month and
a three hundred sixty (360) day year, except that (i) if the Advance Date occurs
on a date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a 365 day or 366 day year, as applicable, and
(ii) if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365 day or
366 day year, as applicable.

        2.    Application of Payments.    If no Event of Default has occurred
and is continuing, timely made monthly installments of principal and interest
shall be applied first to the payment of interest and second to the reduction of
principal. If an Event of Default has occurred and is continuing, then at the
election of Holder, and to the extent permitted by law, all payments shall be
applied in the order selected by Holder to any expenses, prepayment fees, late
charges, escrow deposits and other sums due and payable under the Loan
Documents, and to unpaid interest at the Interest Rate or at the Default Rate,
as applicable. The balance of any payments shall be applied to reduce the then
unpaid Loan Amount.

        3.    Security.    The covenants of the Mortgage are incorporated by
reference into this Note. This Note shall evidence, and the Mortgage shall
secure, the Secured Indebtedness.

        4.    Late Charge.    If any payment of interest, any payment of a
Monthly Installment or any payment of a required escrow deposit is not paid
within 10 days after the due date, Holder shall have the option to charge
Borrower the Late Charge. The Late Charge is for the purpose of defraying the
expenses incurred in connection with handling and processing delinquent payments
and is payable in

53

--------------------------------------------------------------------------------


addition to any other remedy Holder may have. Unpaid Late Charges shall become
part of the Secured Indebtedness and shall be added to any subsequent payments
due under the Loan Documents.

        5.    Acceleration Upon Default.    At the option of Holder, if Borrower
fails to pay any sum specified in this Note within ten (10) days after the due
date, or if an Event of Default occurs, the Secured Indebtedness, and all other
sums evidenced and/or secured by the Loan Documents, including without
limitation any applicable prepayment fees (collectively, the "Accelerated Loan
Amount") shall become immediately due and payable.

        6.    Interest Upon Default.    The Accelerated Loan Amount shall bear
interest at the Default Rate which shall never exceed the maximum rate of
interest permitted to be contracted for under the laws of the State. The Default
Rate shall commence upon the occurrence of an Event of Default and shall
continue until all defaults are cured.

        7.    Limitation on Interest.    The agreements made by Borrower with
respect to this Note and the other Loan Documents are expressly limited so that
in no event shall the amount of interest received, charged or contracted for by
Holder exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder's election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.

        8.    Prepayment.    Borrower shall not have the right to prepay all or
any portion of the Loan Amount at any time during the term of this Note except
as expressly set forth in the Loan Documents. If Borrower provides notice of its
intention to prepay, the Accelerated Loan Amount shall become due and payable on
the date specified in the prepayment notice, as such date may be extended by
Borrower solely as a result of the extension of the date for the closing of a
sale transaction the proceeds of which are to be used to prepay all or any
portion of the Loan Amount, or rescinded in the event that such closing does not
occur.

        9.    Prepayment Fee.    (a) Any tender of payment by Borrower or any
other person or entity of the Secured Indebtedness, other than as expressly
provided in the Loan Documents, shall constitute a prohibited prepayment. If a
prepayment of all or any part of the Secured Indebtedness is made following
(i) an Event of Default and an acceleration of the Maturity Date, (ii) the
application of money to the principal of the Loan after a casualty or
condemnation, or (iii) in connection with a purchase of the Property or a
repayment of the Secured Indebtedness at any time before, during or after, a
judicial or non-judicial foreclosure or sale of the Property, then to compensate
Holder for the loss of the investment, Borrower shall pay an amount equal to the
Prepayment Fee (as hereinafter defined).

        (b)    The "Prepayment Fee" shall be the greater of (A) the Prepayment
Ratio (as hereinafter defined) multiplied by the difference between (x) and (y),
where (x) is the present value of all remaining payments of principal and
interest including the outstanding principal due on the Maturity Date,
discounted at the rate which, when compounded monthly, is equivalent to the
Treasury Rate compounded semi-annually, and (y) is the amount of the principal
then outstanding, or (B) one percent (1%) of the amount of the principal being
prepaid.

54

--------------------------------------------------------------------------------


        (c)    The "Treasury Rate" shall be the annualized yield on securities
issued by the United States Treasury having a maturity equal to the remaining
stated term of the Note, as quoted in the Federal Reserve Statistical Release
[H. 15 (519)] under the heading "U.S. Government Securities—Treasury Constant
Maturities" for the date on which prepayment is being made. If this rate is not
available as of the date of prepayment, the Treasury Rate shall be determined by
interpolating between the yield on securities of the next longer and next
shorter maturity. If the Treasury Rate is no longer published, Holder shall
select a comparable rate. Holder will, upon request, provide an estimate of the
amount of the Prepayment Fee two weeks before the date of the scheduled
prepayment.

        (d)    The "Prepayment Ratio" shall be a fraction, the numerator of
which shall be the amount of principal being prepaid, and the denominator of
which shall be the principal then outstanding.

        (e)    At any time, including prior to the first day of the sixty-first
(61st) month after the Advance Date, if as set forth in and pursuant to the
terms of one or more of the following as such may occur one or more times
(i) that certain Ground Lease made by and between Advocate Health and Hospitals
Corporation, an Illinois not-for-profit corporation ("Advocate"), as landlord,
and Borrower, as tenant relating to the premises commonly known as the Good
Samaritan Medical Office Buildings, Downers Grove, Illinois ("Good Samaritan I
and II") dated as of October 1, 2002, (ii) that certain Ground Lease made by and
between Advocate, as landlord, and Borrower, as tenant, relating to the premises
commonly known as the Good Shepherd Medical Office Buildings, Barrington,
Illinois ("Good Shepherd I and II") dated as of October 1, 2002, (iii) that
certain Ground Lease made by and between Advocate, as landlord, and Borrower, as
tenant, relating to the premises commonly known as the Christ Medical Office
Building, Oak Lawn, Illinois ("Christ POB") dated as of October 1, 2002,
(iv) that certain Ground Lease made by and between Advocate, as landlord, and
Borrower, as tenant, relating to the premises commonly known as the Trinity
Medical Office Building, Chicago, Illinois ("Trinity POB") dated as of
October 1, 2002, (v) that certain Ground lease made by and between Advocate, as
landlord, and Borrower, as tenant, relating to the premises commonly known as
the South Suburban Medical Office Building, Hazel Crest, Illinois ("South
Suburban POB") dated as of October 1, 2002, (vi) that certain Development Rights
Agreement made by and between Advocate and Great Lakes REIT, L.P. dated as of
October 1, 2002 relating to Good Samaritan I and II and other property,
(vii) that certain Development Rights Agreement made by and between Advocate and
Great Lakes REIT, L.P. dated as of October 1, 2002 relating to Good Shepherd I
and II and other property, (viii) that certain Development Rights Agreement made
by and between Advocate and Great Lakes REIT, L.P. dated as of October 1, 2002
relating to the Christ POB and other property, (ix) that certain Development
Rights Agreement made by and between Advocate and Great Lakes REIT, L.P. dated
as of October 1, 2002 relating to the Trinity POB and other property, or
(x) that certain Development Rights Agreement made by and between Advocate and
Great Lakes REIT, L.P. dated as of October 1, 2002 relating to the South
Suburban POB and other property, Borrower exercises its right to require that
Advocate repurchase one or more office buildings, or Advocate exercises its
right to repurchase one or more office buildings, Borrower shall be obligated to
prepay with a Prepayment Fee the amount of the principal balance that is
outstanding at the time of such prepayment and which is allocated to the
property being repurchased (as such allocation is set forth in Exhibit C of the
Mortgage) multiplied by the allocation factor set forth below with respect to
such property:

Property

--------------------------------------------------------------------------------

  Allocation Factor

--------------------------------------------------------------------------------

Good Samaritan I and II   1.20 Good Shepherd I and II   1.20 Christ POB   1.10
Trinity POB   1.0 South Suburban POB   1.0

55

--------------------------------------------------------------------------------

        For example, if any such condition occurs, Borrower shall be obligated
to prepay $15,845,250.00, the product obtained by multiplying the outstanding
principal balance under this Note at the time of such prepayment (which is
assumed for purposes of this example to be $37,000,000.00) times 35.6875% (the
proportion of the principal balance of this Note allocated to the property
subject to such condition which is assumed to be Good Samaritan I and II), times
1.20 (the allocation factor applicable to such property)
[$37,000,000.00 × 35.6875% = 13,204,375.00 × 1.20 = $15,845,250.00]. In such
instance, the Prepayment Fee shall be calculated on the payment of
$15,845,250.00.

        As used in this Section 9, the term "Advocate" shall mean Advocate
Health and Hospitals Corporation, an Illinois not-for-profit corporation, and
its successors and assigns.

        (f)    Commencing on the first day of the thirteenth (13th) month
following the Advance Date, Borrower may sell the property commonly known as
1020 East Ogden Avenue, Naperville, Illinois (the "Naperville Property") to an
unrelated third party provided that the following conditions are satisfied: (i) 
there shall be no Event of Default under the Loan Documents, the Indemnity
Agreement or the Guaranty at the time of the Transfer; and (ii) the Borrower
shall prepay, with a Prepayment Fee the then outstanding principal balance
allocated to the Naperville Property in the Mortgage multiplied by 1.10. An
example of such calculation is set forth in Section 9(e).

        (g)    Except as set forth in this Section 9, the Borrower shall have no
right to a partial release of any of such of the property that secures the
Borrower's obligations under this Note or the other Loan Documents, or to
partially prepay the Loan.

        10.    Waiver of Right to Prepay Note Without Prepayment
Fee.    Borrower acknowledges that Holder has relied upon the anticipated
investment return under this Note in entering into transactions with, and in
making commitments to, third parties and that the tender of any prohibited
prepayment, shall, to the extent permitted by law, include the Prepayment Fee.
Borrower agrees that the Prepayment Fee represents the reasonable estimate of
Holder and Borrower of a fair average compensation for the loss that may be
sustained by Holder as a result of a prohibited prepayment of the Note and it
shall be paid without prejudice to the right of Holder to collect any other
amounts provided to be paid under the Loan Documents.

        BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER ILLINOIS LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY
REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER
UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THE MORTGAGE,
THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE PREPAYMENT FEE
SPECIFIED IN SECTION 9. BY EXECUTING THIS NOTE, BORROWER AGREES THAT HOLDER'S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

        11.    Liability of Borrower.    Upon the occurrence of an Event of
Default, except as provided in this Section 11, Holder will look solely to the
Property and the security under the Loan Documents for the repayment of the Loan
and will not enforce a deficiency judgment against Borrower. However, nothing
contained in this section shall limit the rights of Holder to proceed against
Borrower or the Liable Parties, if any, (i) to enforce any Leases entered into
by Borrower or its affiliates as tenant, guarantees, or other agreements entered
into by Borrower in a capacity other than as borrower or any policies of
insurance; (ii) to recover damages for fraud, material misrepresentation,
material breach of warranty or waste; (iii) to recover any condemnation proceeds
or insurance proceeds or other similar funds which

56

--------------------------------------------------------------------------------


have been misapplied by Borrower or which, under the terms of the Loan
Documents, should have been paid to Holder; (iv) to recover any tenant security
deposits, tenant letters of credit or other deposits or fees paid to Borrower
that are part of the collateral for the Loan or prepaid rents for a period of
more than 30 days which have not been delivered to Holder; (v) to recover Rents
and Profits received by Borrower after the first day of the month in which an
Event of Default occurs and prior to the date Holder acquires title to the
Property which have not been applied to the Loan or in accordance with the Loan
Documents to operating and maintenance expenses of the Property; (vi) to recover
damages, costs and expenses arising from, or in connection with Article VI of
the Mortgage pertaining to hazardous materials or the Indemnity Agreement;
(vii) to recover all amounts due and payable pursuant to Sections 11.06 and
11.07 of the Mortgage excluding any amount expended by Holder in connection with
the foreclosures of the Mortgage; (viii) to recover damages arising from
Borrower's failure to comply with Section 8.01 of the Mortgage pertaining to
ERISA; and/or (ix) if and to the extent that Holder does not require the deposit
of Impositions or Premiums pursuant to Section 2.05 of the Mortgage, to recover
any Impositions or Premiums not paid by the Borrower.

        The limitation of liability set forth in this Section 11 shall not apply
and the Loan shall be fully recourse in the event that prior to the repayment of
the Secured Indebtedness, Borrower commences a voluntary bankruptcy or
insolvency proceeding. In addition, this agreement shall not waive any rights
which Holder would have under any provisions of the U.S. Bankruptcy Code to
file a claim for the full amount of the Secured Indebtedness or to require that
the Property shall continue to secure all of the Secured Indebtedness.

        12.    Waiver by Borrower.    Borrower and others who may become liable
for the payment of all or any part of the Note, and each of them, waive
diligence, demand, presentment for payment, notice of nonpayment, protest,
notice of dishonor and notice of protest, and specifically consent to and waive
notice of any amendments, modifications, renewals or extensions of this Note,
including the granting of extension of time for payment, whether made to or in
favor of Borrower or any other person or persons.

        13.    Exercise of Rights.    No single or partial exercise by Holder,
or delay or omission in the exercise by Holder, of any right or remedy under the
Loan Documents shall waive or limit the exercise of any such right or remedy.
Holder shall at all times have the right to proceed against any portion of or
interest in the Property in the manner that Holder may deem appropriate, without
waiving any other rights or remedies. The release of any party under this Note
shall not operate to release any other party which is liable under this Note
and/or under the other Loan Documents or under the Indemnity Agreement.

        14.    Fees and Expenses.    If Borrower defaults under this Note,
Borrower shall pay to Holder, in addition to the sums stated above, the costs
and expenses of enforcement and collection, including a reasonable sum as an
attorney's fee. This obligation is subject to Section 11.

        15.    No Amendments.    This Note may not be modified or amended except
in a writing executed by Borrower and Holder. No waivers shall be effective
unless they are set forth in a writing signed by the party which is waiving a
right. This Note and the other Loan Documents are the final expression of the
lending relationship between Borrower.

        16.    Governing Law.    This Note is to be construed and enforced in
accordance with the laws of the State.

        17.    Construction.    The words "Borrower" and "Holder" shall be
deemed to include their respective heirs, representatives, successors and
assigns, and shall denote the singular and/or plural, and the masculine and/or
feminine, and natural and/or artificial persons, as appropriate. The provisions
of this Note shall remain in full force and effect notwithstanding any changes
in the shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be

57

--------------------------------------------------------------------------------


joint and several. The captions in this Note are inserted only for convenience
of reference and do not expand, limit or define the scope or intent of any
section of this Note.

        18.    Notices.    All notices, demands, requests and consents permitted
or required under this Note shall be given in the manner prescribed in the
Mortgage.

        19.    Time of the Essence.    Time shall be of the essence with respect
to all of Borrower's obligations under this Note.

        20.    Severability.    If any provision of this Note should be held
unenforceable or void, then that provision shall be deemed severable from the
remaining provisions and shall not affect the validity of this Note, except that
if that provision relates to the payment of any monetary sum greater than
$10,000.00, then Holder may, at its option, declare the Secured Indebtedness
(together with the Prepayment Fee) immediately due and payable.

        IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution
Date.

    GLR—MEDICAL PROPERTIES ONE, LLC,
a Delaware limited liability company
 
 
By:
GREAT LAKES REIT,
L.P., a Delaware limited partnership     Its: Managing Member
 
 
By:
GREAT LAKES REIT, a Maryland
Real Estate Investment Trust     Its: General Partner
 
 
By:
/s/  JAMES HICKS      

--------------------------------------------------------------------------------

      James Hicks     Its: Treasurer and Chief Financial Officer

58

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

